



SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE NOT
MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. SUCH TERMS
HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***)
Execution Copy


SECOND AMENDED AND RESTATED MASTER PRODUCT PURCHASE AGREEMENT


This Second Amended and Restated Master Product Purchase Agreement (this
“Agreement”) is made and entered into this 10th day of September, 2019 (the
“Execution Date”), by and between Smart Sand, Inc. a Delaware corporation, with
a place of business at 1000 Floral Vale Boulevard, Suite 225, Yardley, PA 19067
(“Smart Sand”), and Schlumberger Technology Corporation, a Texas corporation,
with a place of business at 300 Schlumberger Drive, Sugar Land, TX 77478
(“Buyer”).


RECITALS


A.    Whereas, Smart Sand mines, processes and sells certain industrial sand
products; and


B.    Whereas, Smart Sand and Buyer are parties to that certain Amended and
Restated Master Product Purchase Agreement, dated effective as of November 1,
2015, as amended by the First Amendment to Amended and Restated Master Product
Purchase Agreement, dated as of January 20, 2016, the Second Amendment to
Amended and Restated Master Product Purchase Agreement, dated as of September
30, 2016, and the Third Amendment to Master Product Purchase Agreement, dated
effective April 1, 2018 (as so amended, the “Original Agreement”); and


B.    Whereas, in connection with that certain Settlement Agreement and Release,
dated of even date herewith, by and between Smart Sand and Buyer (the
“Settlement Agreement”), and the release of prior liability under the Original
Agreement pursuant to the Settlement Agreement, Smart Sand and Buyer desire to
amend and restate in its entirety the Original Agreement, as set forth in this
Agreement, to provide for the terms under which Smart Sand will sell such
products to Buyer, based on firm semiannual (i.e. six months) and yearly
commitments as more particularly described herein.


AGREEMENT


Now therefore, in consideration of the mutual covenants herein, the parties
hereto agree as follows:


1.    Products, Forecasts and Quantity Commitments     


1.1    Subject to the terms and conditions of this Agreement, during the Term
(as defined in Section 7.1), Smart Sand agrees to sell and deliver to Buyer, and
Buyer agrees to purchase and accept from Smart Sand, ISO grade *** frac sand
products based on the specifications (the “Specifications”) set forth in
Appendix C attached hereto and incorporated by reference (each a “Product” and
collectively, the “Products”), in the product mix set forth in Appendix B, and
in quantities at least equal to the following minimum semiannual and annual
tonnage requirements (the “Semiannual Minimum Tons ” and “Minimum Tons per
Year”, respectively):





--------------------------------------------------------------------------------











Contract Year*
Minimum
Tons per Year
Minimum Tons per Semiannual period **


1
***
***
2
***
***
3
***
***
4
***
***

*The number of Contract Years is subject to reduction as set forth in Section
7.1.
**The Semiannual Minimum Tons is subject to adjustment as set forth in Section
1.6.


Nothing in this Agreement shall be construed as limiting either party’s right to
enter into a purchase or sale agreement with respect to any of the Products with
a third party at any time.


1.2    For purposes of this Agreement: a “Contract Year” shall mean the period
beginning on October 1 of a given year and ending at 11:59 p.m. on September 30
of the immediately following year. For the avoidance of doubt, Contract Year 1
shall be October 1, 2019 through September 30, 2020, Contract Year 2 shall be
October 1, 2020 through September 30, 2021, and continuing in this manner until
the expiration of the Term.


1.3    On the Execution Date, Buyer has provided Smart Sand with a *** forecast
that includes a good faith estimate for all Product requirements (including
product mix and tonnage amounts and subject to the limitations set forth in this
Agreement), a copy of which is attached hereto as Schedule 1 and made a part
hereof (a “Forecast”). The Forecast shall be a rolling forecast and shall be
updated by Buyer in writing on a weekly basis. The Forecast shall not be
binding. Buyer shall submit Purchase Orders in accordance with this Agreement to
Smart Sand at least *** in advance of the proposed delivery date, which purchase
orders shall be binding. Smart Sand expressly acknowledges that in some
instances Buyer may not take possession of Product because of, but not limited
to, times when circumstances beyond Buyer’s control cause delays to Buyer’s
work. As such, Buyer shall be allowed to delay pick up of Products for
deliveries at Van Hook, ND and, if consented to by Smart Sand in accordance with
Section 2.1, up to *** that may be delivered at Smart Sand’s Oakdale, WI
facility or Byron, WI facility for up to *** without charges for demurrage. If
Buyer does not take possession of such ordered tonnages on or before the end of
such *** period, then Smart Sand may cancel delivery of such tonnage and Buyer
shall pay the Contract Price. Such tonnages shall count towards the applicable
Semiannual Minimum Tons and Minimum Tons per Year and the Prepayment Balance
shall be reduced at a rate of ***. Any such volumes that are delayed do not
count towards the following month’s allocation.







--------------------------------------------------------------------------------





1.4    In no event will Smart Sand be required to provide to Buyer in any given
month during the Term an aggregate amount exceeding *** tons of Products (the
“Monthly Maximum”); provided, however, that the Monthly Maximum (i) shall be
increased in accordance with Section 1.6, and (ii) may be increased for one or
more months upon the prior written consent of Smart Sand.


1.5    Subject to Section 1.6, in the event that Buyer purchases an amount of
Products less than the Semiannual Minimum Tons (as may be adjusted pursuant to
Section 1.6) in any semiannual period during the Term (such tonnage shortfall, a
“Shortfall”), then Smart Sand shall retain the portion of the Prepayment (as
defined in Section 2.5) attributable to such Shortfall, which portion shall be
equal to *** (such retained amount, a “Retained Prepayment”), and the Prepayment
Balance (as defined below) shall automatically be reduced by an amount equal to
the Retained Prepayment. Smart Sand shall have no obligation to deliver to Buyer
Products included in all or any portion of any Shortfall.
1.6    If Buyer purchases less than *** tons of Products during the period
commencing on November 1 and ending on January 31 of any Contract Year (such
tonnage shortfall, a “Seasonal Shortfall”), then up to *** tons of such Seasonal
Shortfall shall be deferred (the “Deferred Tons”) to the immediately subsequent
semiannual period and such Deferred Tons shall be added to the Semiannual
Minimum Tons in such semiannual period (and the Monthly Maximum during such
semiannual period shall be adjusted upward by an amount equal to ***). By way of
example, if Buyer purchases *** tons in the period commencing on November 1 and
ending on January 31 of Contract Year 1, then (i) the Seasonal Shortfall amount
of *** tons shall become Deferred Tons, (ii) the Semiannual Minimum Tons in the
immediately subsequent semiannual period of Contract Year 1 shall be *** tons,
and (iii) the Monthly Maximum in the immediately subsequent semiannual period of
Contract Year 1 shall be *** tons.. For the avoidance of doubt, any Deferred
Tons that are not purchased in such immediately subsequent semiannual period
shall automatically be part of the Shortfall for such semiannual period.
Notwithstanding the foregoing, if there are any overages during the semiannual
period in which there is a Seasonal Shortfall, then such overage amounts shall
be applied to reduce any Deferred Tons for such period.
1.7    Buyer shall issue purchase orders to Smart Sand setting forth the
quantities of Products, applicable prices, requested ship dates, destination of
shipment and other details related to a specific order.


1.8    The terms and conditions of this Agreement are the controlling terms and
conditions for the purchase of Products by Buyer. The printed terms and
conditions of any purchase order, acknowledgment form, invoice or other business
form of Buyer or Smart Sand shall not apply to any order. Buyer and Smart Sand
agree that any purchase order issued by Buyer is for quantity and timing
purposes only, and such purchase order does not amend the terms of this
Agreement.


1.9    The parties agree that the mechanism quantifying losses arising from the
failure to purchase the minimum tonnages under this Agreement or a breach or
termination of this Agreement are inherently difficult to measure and have,
therefore, negotiated the provisions set forth in this Agreement (including the
appendices hereto) for the express purpose of avoiding any later disagreement
regarding the quantum of damages. The parties further stipulate that each of the
payments agreed to by the parties and set forth herein which are due in
connection with any breach or termination of this Agreement are not penalties,
but rather are reasonable measures or forecasts of damages based upon the
parties’ experience in the frac sand industry and given that the nature of the
losses that may result from any such breach or termination of this Agreement are
difficult to quantify. Notwithstanding anything to the contrary contained
herein, pursuant to the Settlement Agreement, Smart Sand shall be entitled to
retain the Initial





--------------------------------------------------------------------------------





Prepayment (representing Buyer’s minimum liability under the Settlement
Agreement), except as set forth in Section 7.4(a).


1.10    If Buyer fails to timely pay any undisputed amounts set forth in a
purchase order for the purchase of Products that are due and owing to Smart
Sand, except for certain charges as set forth in Appendix A related to
demurrage, diversion, detention, and other related accessorial charges, Smart
Sand may, after notifying Buyer in writing and allowing Buyer *** to respond,
setoff and apply any and all amounts contained in the Prepayment Balance towards
such undisputed past due amounts owed by Buyer hereunder, after which the
Prepayment Balance shall automatically be reduced by such amount. After
exercising its setoff rights hereunder, Smart Sand shall notify Buyer in writing
of the setoff amounts, and Buyer shall promptly (but in no event greater than
*** after Smart Sand provides notice) pay the amounts owed under the purchase
order to Smart Sand, and Smart Sand shall apply such payment to restore the
Prepayment Balance to its pre-setoff amount.


2.    Price and Payment Terms
 
2.1    The pricing for each of the Products shall be as set forth on Appendix A
attached hereto and incorporated by reference (“Contract Price”). Delivery will
be DAT Smart Sand’s Van Hook, ND transload facility, Incoterms 2010; provided,
however: (i) upon Smart Sand’s prior written consent, which may not be
unreasonably withheld, an amount of Products up to *** in each given month may
be delivered FCA Smart Sand’s Oakdale, WI mining facility or Smart Sand’s Byron,
WI transload facility, Incoterms 2010, using railcars provided by Buyer; and
(ii) upon Smart Sand’s prior written consent, which may be withheld in its sole
discretion, an amount of Products up to *** in each given month may be delivered
FCA Smart Sand’s Oakdale, WI mining facility or Smart Sand’s Byron, WI transload
facility, Incoterms 2010, using railcars provided by Buyer. If Buyer is unable
to supply railcars for such FCA shipments, Smart Sand may supply railcars to
Buyer for such shipments. Any railcars provided by Smart Sand shall be subject
to that certain Rail and Railcar Usage Agreement, by and between Smart Sand and
Buyer, dated of even date herewith (the “Rail and Railcar Usage Agreement”). The
parties agree that all Products ordered by Buyer will be loaded onto railcars or
trucks, as applicable, and shipped as specified in the purchase order, provided,
however, that Buyer shall issue purchase orders in a commercially reasonable
manner so as to avoid a concentration of orders or deliveries in any given week.
However, Smart Sand acknowledges that the nature of the business is subject to
fluctuations and Smart Sand will use commercially reasonable efforts to
accommodate reasonable weekly demand swings (subject to the Monthly Maximum).
All railcars and trucks supplied by Buyer will be set up to receive unpackaged
Products, and delivery of the Products shall occur upon the transfer of Products
into the applicable truck or railcar via a delivery chute or conveyor, as
applicable. For the avoidance of doubt, transloading pricing is included in the
Contract Price for DAT Van Hook, ND deliveries. The Contract Price shall be
subject to adjustments implemented during the Term in accordance with the terms
set forth in Appendix A.


2.2 (a)    Contract Prices do not include sales, value added, use or similar
taxes and all such taxes and all fees, duties, and customs charges imposed on
Smart Sand in the country or area of operations which shall be reimbursed or
paid to Smart Sand by Buyer. Smart Sand shall provide all necessary
documentation to support any amounts sought to be paid or reimbursed by Buyer.
Buyer shall not be required to pay to Smart Sand or reimburse Smart Sand for (i)
any amounts not supported by documentation, (ii) any amounts in excess of the
amounts stated in the invoice, or (iii) any amounts that were known or should
have been known by Smart Sand to be due and payable at the time the invoice was
issued and not included on such invoice. The terms “taxes” and “duties” shall
mean all fees or charges imposed, assessed or levied by any governmental,
tribal, or other authority and shall include, but shall not be limited to,
property, sales, use taxes, royalties, value added and excise taxes or other
charges of a





--------------------------------------------------------------------------------





similar nature, customs or other duties, harbour and port dues, demurrage,
wharfage, pilotage, stevedoring, customs agent fees and other such charges and
other fees. The provisions of this clause shall continue after termination of
this Agreement.


2.2 (b)    Except as provided in Section 2.2 (a), all taxes and duties arising
as a consequence of the performance of Smart Sand's business are for the account
of and the responsibility of Smart Sand. Buyer shall not be liable for any such
taxes or duties or securities that are or may become payable, and Smart Sand
shall defend, indemnify and hold harmless Buyer for Smart Sand’s failure to pay
same. The provisions of this clause shall continue after termination of this
Agreement.


2.3    Except as set forth herein, Smart Sand shall invoice Buyer upon delivery
of Products and payment by Buyer shall be due and payable within *** after
receipt of invoice. For purposes of this Section, receipt of the invoice shall
be deemed to occur when the invoice is initially submitted to and accepted by
Buyer’s online invoicing portal; provided, however, that Buyer shall assist
Smart Sand in correcting any errors or omissions causing Buyer’s online
invoicing portal to reject such invoice (which errors or omissions shall not be
deemed to create a disputed invoice), and any failure by Buyer to assist Smart
Sand shall cause such invoice to accrue interest at the rate set forth in the
penultimate sentence of this section. Buyer shall have the right to dispute in
good faith all or any portion of an invoice (including invoices reflecting
Shortfalls) by providing written notice of such dispute (together with
reasonable detail of the facts underlying such dispute) to Smart Sand on or
before *** after the date the invoice is received by Buyer. If Buyer disputes
any portion of an invoice in good faith, Smart Sand shall issue a new invoice to
Buyer’s invoicing portal, and Buyer shall pay, the undisputed amounts when due.
The parties shall work in good faith to resolve the dispute. When the dispute is
resolved, Smart Sand shall issue an adjustment invoice reflecting the remaining
amount payable pursuant to such dispute resolution, if applicable, and Buyer
shall pay such amount as reflected on the adjustment invoice. In addition to
(and not in lieu of) any other rights and remedies that Smart Sand has
hereunder, all past due invoices shall accrue interest at a rate equal to ***
per month or the maximum rate from time to time permitted by applicable law,
whichever is lesser; provided, however, that amounts disputed by Buyer in good
faith shall not accrue any interest until such dispute has been resolved. The
parties shall work expeditiously and in good faith to resolve disputes
hereunder.
2.4    Each Subsequent Prepayment (as defined below) shall accrue interest from
the date each Subsequent Prepayment is due until paid in full at a rate of ***
per month, (such amount, the “Subsequent Prepayment Interest”) if not paid
within *** of due date. If Buyer does not timely pay any undisputed amounts
under any outstanding invoice issued in accordance with this Agreement and does
not pay such past due undisputed payment in full within *** after the due date
of such payment (the “Payment Cure Period”), Smart Sand may, in its sole
discretion, cease providing Products to Buyer until such past due payment is
made; provided, that Smart Sand shall provide written confirmation to Buyer’s
designated representative (who shall be designated in writing by Buyer) of its
intent to cease providing Products at any time at least *** before ceasing to
provide Products; provided, further, that Smart Sand may not cease providing
Products until after the expiration of the Payment Cure Period. Upon placing
this instrument with an attorney for collection of past due payments (including,
without limitation, any accelerated Subsequent Prepayments), Buyer shall
reimburse Smart Sand for reasonable attorneys’ fees, court costs, and other
expenses incurred by Smart Sand to enforce the terms and conditions stated in
this Section 2.4.


2.5    Buyer shall pay to Smart Sand an aggregate amount of $***, of which (i)
$*** shall be paid via wire transfer on the Execution Date of this Agreement
(the “Initial Prepayment”), (ii) $*** shall be payable within ***, (the “First
Subsequent Prepayment”), and (iii) $*** shall be payable





--------------------------------------------------------------------------------





within ***, (the “Second Subsequent Prepayment” and together with the First
Subsequent Prepayment and the Initial Prepayment, collectively, the
“Prepayment”. If the First Subsequent Prepayment is not paid within ***, then
the Second Subsequent Prepayment shall be accelerated and become immediately due
and payable. For the avoidance of doubt, Buyer shall have no obligation to pay
Smart Sand any Prepayment amount if Smart Sand is in material breach under this
Agreement. The First Subsequent Prepayment and the Second Subsequent Prepayment
are sometimes referred to herein as a “Subsequent Prepayment,”). Upon Smart
Sand’s receipt of the Initial Prepayment or a Subsequent Prepayment, the balance
available to apply to the amount payable by Buyer for Products purchased
hereunder (the “Prepayment Balance”) shall increase by the amount of such
Initial Prepayment or Subsequent Prepayment, as applicable. Smart Sand shall
have no obligation to provide Products to Buyer except during such time that the
Prepayment Balance exceeds zero. The Prepayment Balance shall be applied towards
reducing the amounts payable by Buyer for Products purchased hereunder at a rate
of *** (“Tonnage Prepayment Credits”) until the Prepayment Balance equals zero
(and, for the avoidance of doubt, the Prepayment Balance shall never be less
than zero). Except as set forth in this Agreement, the Prepayment shall be
nonrefundable. If Smart Sand is in material breach under this Agreement and
Buyer has provided Smart Sand with written notice of such material breach (which
notice shall be provided on or before the due date of the applicable Subsequent
Prepayment), in which event Smart Sand shall have thirty (30) business days to
cure such material breach, and Buyer shall pay such Subsequent Prepayment within
*** after Smart Sand cures such material breach. If Smart Sand does not cure
such material breach within such thirty (30) business day cure period, then
Buyer shall, in its sole discretion, promptly (but in no event more than ***
after the expiration of the cure period) (i) waive such material breach and pay
such Subsequent Prepayment within *** after such waiver, or (ii) exercise its
right to terminate the Agreement under Section 7.


3.    Specifications


In the event Buyer desires to change the Specifications, a request for change
shall be submitted to Smart Sand in writing. Smart Sand must agree to any such
changes in writing prior to amendment of the Specifications. Smart Sand shall
notify Buyer of any adjustment to the Contract Prices resulting from the changes
to the Specifications requested by Buyer. Buyer must agree to the adjustment to
the Contract Prices in writing prior to any amendment of the Specifications.


4.     Delivery


4.1    Unless due to an event of force majeure or in the event Smart Sand ceases
providing Products in accordance with Section 2.4, if Smart Sand is unable to
supply an amount of Products at least equal to the Semiannual Minimum Tons in
any semiannual period during the Term (subject to the Monthly Maximum), then
Smart Sand shall pay in cash to Buyer within *** of the last day of the
applicable Semiannual Period $*** for each ton that Smart Sand fails to supply
to Buyer (“Smart Sand Shortfall”) during the applicable semiannual period. Any
Smart Sand Shortfall shall count towards the Semiannual Minimum Tons and Minimum
Tons per Year, and the Prepayment Balance shall be reduced by an amount equal to
***.     


4.2    If Buyer uses Smart Sand’s railcars pursuant to Section 2.1, then in
consideration of the use of such railcars, Buyer shall pay to Smart Sand the
amounts set forth in the Rail and Railcar Usage Agreement.


5.    Inspection







--------------------------------------------------------------------------------





Smart Sand shall test the Products in accordance with the testing procedures set
forth on Appendix D for compliance with the Specifications. Smart Sand shall
retain all testing records for a period of one (1) year and shall, at Buyer’s
request, supply to Buyer a copy of Smart Sand’s test sheets, certified by Smart
Sand to be a true copy. Any inspection by Buyer shall be made at the point of
loading into railcars at Smart Sand’s Oakdale facility; provided, however, that
Buyer may conduct a sieve analysis in accordance with industry standards at
Smart Sand’s Van Hook, ND terminal. Buyer may, at its expense, have a
representative at Smart Sand's Oakdale facility or Van Hook facility for the
purpose of such inspection and analysis. Any Products not conforming to
Specifications as determined by the testing procedures set forth on Appendix D
may be rejected. Any such Products shall promptly be replaced by Smart Sand at
no expense to Buyer. Buyer reserves the right to inspect Products within a
reasonable time at Buyer’s location and reject any Products provided not in
accordance with Specifications


6.    Warranty


6.1    Smart Sand warrants to Buyer that Smart Sand shall have complied in all
material respects with the testing procedures set forth on Appendix D attached
hereto and incorporated by reference with respect to each Product.


6.2    Buyer acknowledges that Products may become damaged by improper handling
after leaving Smart Sand's facility or terminal and that Smart Sand shall have
no obligation to replace such damaged Products.


6.3    THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES. SMART SAND
MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT
TO ANY PRODUCTS.


7.    Term and Termination


7.1    This Agreement shall become effective on the Execution Date and shall
expire on the earlier of (i) 11:59 p.m. on September 30, 2023, or (ii) the date
on which aggregate amount of Tonnage Prepayment Credits and Retained Prepayments
(retained by Smart Sand solely in connection with the Shortfalls) equals or
exceeds the Prepayment (the “Term”), unless sooner terminated as provided
herein. The provisions of Sections 1.5 (Shortfalls), 1.9 (Damages), 1.10
(Setoff), 2.5 (Prepayment), ), 7 (Termination), 8 (Confidentiality), 10
(Limitation of Liability), 12 (Notices), 13 (Resolutions of Disputes), 14.1
(Compliance with Law), 15 (Miscellaneous) and all appendices attached hereto
shall remain in full force and effect and survive any termination of this
Agreement. All amounts due and payable to Smart Sand by Buyer (including,
without limitation, repayment of setoff amounts pursuant to Section 1.10 and
reimbursement of amounts paid by Smart Sand based on Purchase Orders provided by
Buyer for shipment of Products to the Van Hook, ND terminal that were not
delivered to Buyer prior to the end of the Term) at the end of the Term shall be
promptly (but in no event later than *** after the end of the Term) paid to
Smart Sand.


7.2    Either party may terminate this Agreement, immediately upon written
notice to the other party (i) if such other party is in material breach of any
of its obligations under the Agreement and fails to cure such breach within
thirty (30) business days after written notice thereof to such other party, or
(ii) if such other party is insolvent or makes any arrangement with its
creditors generally, or has a receiver appointed for all or a substantial part
of its business of properties, or an insolvency, bankruptcy or similar
proceeding is brought by or against such other party and involving such other
party which is not





--------------------------------------------------------------------------------





dismissed within sixty (60) business days of its institution, or if such other
party goes into liquidation or otherwise ceases to function as a going concern.


7.3
    Intentionally Omitted.



7.4
    The following shall occur upon termination of this Agreement:



(a)
If this Agreement is terminated by Buyer pursuant to Section 7.2, then, so long
as Buyer is not in material breach of this Agreement and as Buyer’s sole and
exclusive remedy, Smart Sand shall pay to Buyer *** less all amounts due and
payable to Smart Sand (including, without limitation, repayment of setoff
amounts pursuant to Section 1.10 and all amounts due under outstanding purchase
orders). Any Subsequent Prepayments that have not been paid to Smart Sand as of
the effective date of termination shall be retained by Buyer. If the amounts due
and payable to Smart Sand on the effective date of termination exceeds *** on
such date and to the extent Smart Sand is not in material breach of this
Agreement, then Smart Sand shall retain *** and Buyer shall promptly (but in no
event greater than *** after the effective date of termination) pay to Smart
Sand an amount equal to ***.



(b)
If this Agreement is terminated by Smart Sand pursuant to Section 7.2 and to the
extent Smart Sand is not in material breach of this Agreement and as Smart
Sand’s sole and exclusive remedy, Buyer shall pay to Smart Sand all amounts due
and payable to Smart Sand on the effective date of termination (including,
without limitation, repayment of setoff amounts pursuant to Section 1.10 and any
unpaid Subsequent Prepayments (including all accrued and unpaid Subsequent
Prepayment Interest set forth in Section 2.4) and reimbursement of amounts paid
by Smart Sand for shipment of Products to the Van Hook, ND terminal that have
not yet been delivered to Buyer) and Smart Sand shall retain ***.



(c)
If this Agreement is terminated by Buyer pursuant to Section 9, then, so long as
Buyer is not in material breach of this Agreement and as Buyer’s sole and
exclusive remedy, Smart Sand shall pay to Buyer ***, less all amounts due and
payable to Smart Sand on the effective date of termination (including, without
limitation, repayment of setoff amounts pursuant to Section 1.10 and all amounts
due under outstanding purchase orders). Any Subsequent Prepayments that have not
been paid to Smart Sand as of the effective date of termination shall be
retained by Buyer. If the amounts due and payable to Smart Sand on the effective
date of termination exceed ***, then Smart Sand shall retain *** and Buyer shall
promptly (but in no event greater than*** after the effective date of
termination) pay to Smart Sand an amount equal to ***. Notwithstanding the
foregoing, until such time as the aggregate Tonnage Prepayment Credits and
Retained Prepayments (retained by Smart Sand solely in connection with the
Quarterly Shortfalls) equals or exceeds ***, the amount, if any, payable by
Smart Sand under this subsection (c) shall be further reduced by an amount equal
to ***.



8.    Confidentiality


8.1    The parties acknowledge that either party may disclose (orally or in
writing) to the other confidential and proprietary information relating to the
Products or each party's business (together the





--------------------------------------------------------------------------------





“Confidential Information). Each party agrees that it will keep the Confidential
Information of the other party disclosed to it in confidence by using at least
the same degree of care to prevent unauthorized disclosure or use thereof as
such party uses to protect its own confidential information of like nature, and
that it will not knowingly disclose, directly or indirectly, any item of
Confidential Information to any person, without the prior written consent of the
disclosing party, except (i) only to those of the recipient’s employees who need
to know the same in the performance of their duties for the recipient in
connection with this Agreement; or (ii) to comply with any law, rule or
regulation applicable to such party.


8.2    The parties’ non-disclosure obligations restrictions hereunder shall
continue with respect to any item of Confidential Information until the earlier
of the expiration of two (2) years following the termination of this Agreement
for any reason, or until such item: (a) is or has become publicly available; or
(b) was in the possession of, or known by, the recipient without an obligation
to keep it confidential; or (c) has been disclosed to the recipient by an
unrelated third party, without an obligation to keep it confidential; or (d) has
been independently developed by the recipient.


9.    Force Majeure


Neither party shall be liable for any delay or failure to perform to the extent
caused by fire, flood, adverse weather conditions, explosion, war, riot,
embargo, labor disputes, shortage of utilities, delays in rail transportation,
compliance with any laws, regulations, orders, acts or requirements from the
government, civil or military authorities of which the party was unaware at the
effective date of this Agreement, acts of God or the public enemy, or any act or
event of any nature reasonably beyond such party’s control. In such
circumstances, Buyer or Smart Sand may cancel the portion of any order subject
to such delay by giving prompt written notice, provided that, such cancellation
shall apply only to that portion of the order effected by the foregoing
circumstances and the balance of the order shall continue in full force and
effect. If Smart Sand’s production capacity is impaired as a result of one of
the foregoing events of force majeure, then Smart Sand will allocate to Buyer a
pro rata portion of Smart Sand’s total remaining capacity taking into account
Smart Sand’s impaired production capacity, Buyer’s requirements for Products
under this Agreement, and Smart Sand’s aggregate requirements for Products under
purchase agreements with other customers. If Smart Sand’s production capacity is
materially impaired as a result of one of the foregoing events of force majeure
and such impairment continues for ***, then Buyer may, in its sole discretion,
choose to terminate this Agreement upon providing at least *** prior written
notice. In the event of such termination, the parties shall have no further
liability except as set forth in Section 7.4(c).
 
10.    LIMITATION OF LIABILITY.


EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
OF ANY KIND OR NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, LOST GOODWILL,
LOST PROFITS, WORK STOPPAGE OR IMPAIRMENT OF OTHER GOODS, AND WHETHER ARISING
OUT OF BREACH OF ANY EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE OR IF SUCH DAMAGE COULD HAVE BEEN REASONABLY
FORESEEN.


11.    PRODUCT NOTIFICATION







--------------------------------------------------------------------------------





WARNING! MATERIAL SOLD PURSUANT TO THIS AGREEMENT MAY CONTAIN FREE SILICA – IN
SUCH CIRCUMSTANCES, SEE MATERIAL WARNINGS AND DO NOT BREATHE DUST OR USE FOR
SANDBLASTING. IF YOU BREATHE FINE SILICA DUST POSSIBLY CONTAINED IN PRODUCTS YOU
CAN SUFFER SEVERE, IRREVERSIBLE LUNG DAMAGE AND DEATH. SOME MEDICAL REPORTS
STATE INHALATION OF SILICA DUST MAY CAUSE LUNG CANCER. MEDICAL REPORTS ALSO LINK
BREATHING SILICA DUST TO CRIPPLING ARTHRITIS AND SKIN AND EYE IRRITATION. NEVER
USE PRODUCTS CONTAINING SILICA DUST WITHOUT NIOSH/MSHA APPROVED RESPIRATORY
PROTECTIVE EQUIPMENT.


Buyer acknowledges the above warning and assumes responsibility and shall be
liable for communicating this warning and providing to its employees,
contractors and/or agents any equipment necessary for their protection.


12.    Notice


Any notice or other communication hereunder shall be in writing and shall be
deemed given and effective when delivered personally, by fax (and confirmed by
certified or registered mail, postage prepaid, return receipt requested), or by
overnight carrier, addressed to a party at its address stated below or to such
other address as such party may designate by written notice to the other party
in accordance with the provisions of this Section.


To Smart Sand:    
Smart Sand, Inc.
1000 Floral Vale Blvd., Suite 225
Yardley, Pennsylvania 19067    
Attention: James D. Young
Facsimile: 215.295.7911


With a copy to:        
Fox Rothschild LLP
997 Lenox Drive, 3rd Floor
Lawrenceville, New Jersey 08648
Attn: Vincent A. Vietti
Facsimile: 609.896.1469


To Buyer:        Schlumberger Technology Corporation    
300 Schlumberger Drive,
Sugar Land, TX 77478
Attn: OneStim Supply Chain Manager


With a copy to:        Schlumberger Technology Corporation
300 Schlumberger Drive
Sugar Land, TX 77478
Attn: OneStim Legal


Winston & Strawn LLP
CenterPoint Energy Plaza, 25th Floor
1111 Louisiana Street





--------------------------------------------------------------------------------





Houston, Texas 77002
Attn: Casey Berger and Brandon Duke


13.    Resolution of Disputes BOTH PARTIES AGREE THAT, TO THE EXTENT ALLOWED BY
THE GOVERNING LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY LITIGATION INVOLVING THIS AGREEMENT.
 
14.    Compliance with Law


14.1    Compliance with Law. Subject to the limitations of this Agreement, it is
agreed that in the performance of this Agreement all matters shall be conducted
in compliance in all material respects with any and all applicable federal,
state, provincial and local (including tribal) laws, rules and regulations in
the area(s) in which the matters are being conducted. Any performance obligation
arising under this Agreement is contingent on the prior receipt of all necessary
government authorizations. If either party is required to pay any fine or
penalty, or is subject to a claim from the other party’s failure to comply with
applicable laws, rules or regulations, the party failing to comply shall defend,
indemnify and hold harmless the other party for all damages, fees and/or fines
for such failure to comply to the extent of the indemnifying party’s allocable
share of the failure to comply.


14.2    Notwithstanding anything to the contrary, neither party shall be
required to take any action or be required to refrain from taking any action
prohibited, penalized or required, as applicable, under the laws of the United
States, including, without limitation, the U.S. antiboycott laws.


14.3    Code of Conduct/ Gifts, Entertainment and Travel. It is considered to be
in conflict with Buyer’s interest for its employees or any member of their
immediate family to accept gifts, payments, extravagant entertainment, services,
or loans in any form from anyone soliciting business, or who may already have
established business relations with Buyer. Gifts of nominal value,
entertainment, meals, and social invitations that are customary and proper under
the circumstances, and do not place the recipient under any obligation, are
acceptable. All Buyer employees are required to abide by and advise Smart Sand
of the gifts and entertainment limits set forth in the Buyer Corporate Code of
Conduct. Any travel or trips offered by Smart Sand to any Buyer employee is
required to be approved by an appropriate vice president, or, as per Buyer
Corporate Travel Policy. Accordingly, any gifts, payment of individual expenses,
including, without limitation, trips, or conveyances to Buyer employees shall be
disclosed in writing to the Buyer Ethics and Compliance Group. Certain policies
will be published from time to time at the Buyer website www.slb.com under the
heading “About Us”. The direct link for the Buyer code of conduct and other
related policies is as follows:


https://www.slb.com/about/codeofconduct.aspx


14.4    Trade. Smart Sand recognizes and agrees to comply with Buyer’s trade
compliance policy. Said policy prohibits involvement in this Agreement of any
entity known to be headquartered in, or owned or controlled by a national of,
these countries: Cuba, Iran, Sudan or Syria. Smart Sand is also hereby on notice
that Buyer will not accept goods originating from any country subject to trade
sanctions including, but not limited to, Cuba, Iran, North Korea, Sudan or
Syria. Should goods of such country of origin be delivered to Buyer against this
explicit instruction, the goods will be immediately returned by Buyer to Smart
Sand at Smart Sand’s expense. When the goods provided to Buyer (or part thereof)
are subject to export control laws and regulations imposed by a government,
Smart Sand will provide Buyer with applicable export control classification or
rating number(s), and Harmonized Tariff Schedule





--------------------------------------------------------------------------------





Number(s) including certificates of manufacture in accordance with the origin
rules imposed by the applicable governmental authorities. If said goods are
eligible for preferential tax or tariff treatment (such as free trade or
international agreement), Smart Sand will provide Buyer with the documentation
required to participate in said treatment.


15.    Miscellaneous.


15.1    This Agreement constitutes the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior oral and
written agreements and all contemporaneous oral negotiation, commitments and
understandings of the parties. This Agreement may not be changed or amended
except by a writing executed by both parties hereto.


15.2    No party may assign this Agreement without the prior written consent of
the other party, which consent shall not be unreasonably withheld. Any
prohibited assignment or attempted assignment without the other party’s prior
written consent shall be void.


15.3    This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without giving effect
to that state’s conflicts of laws principles or choice of law rules.


15.4    No delay or failure by either party to exercise or enforce at any time
any right or provision of this Agreement shall be considered a waiver thereof or
of such party’s right thereafter to exercise or enforce each and every right and
provision of this Agreement. A waiver to be valid shall be in writing, but need
not be supported by consideration. No single waiver shall constitute a
continuing of subsequent waiver.


15.5    The rights and obligations of the parties hereto shall survive the
termination or expiration of this Agreement to the extent that any performance
is required under this Agreement after such termination or expiration.


15.6    This Agreement may be executed in one or more counterparts and delivered
via facsimile or in electronic form (such as pdf), each of which shall be deemed
an original, but all of which shall constitute one and the same document.


15.7    The headings herein are for reference purposes only and are not to be
considered in construing this Agreement.


15.8    If any provision of this Agreement shall be held illegal, invalid or
unenforceable, in whole or in part, such provision shall be modified to render
it legal, valid and enforceable while to the fullest extent possible preserving
the business and financial intent and impact of the original provision, and the
legality, validity and enforceability of all other provisions of the Agreement
shall not be affected thereby.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




Smart Sand, Inc.                    Schlumberger Technology Corporation
(“Smart Sand”)                        (“Buyer”)


By:        /s/ John Young                By:        /s/ Ahmed Adel        
Name:        John Young                Name:         Ahmed Adel     
Title:         COO                    Title:         Controller        






































[Signature Page to Second Amended and Restated Master Product Purchase
Agreement]





--------------------------------------------------------------------------------





APPENDIX A
Product Pricing


Contract Prices are the sum of Base Prices and Quarterly natural gas surcharges
(if applicable), as detailed below. Pricing for shipments each month shall be
based on the Contract Prices for the current quarter.


1)    Base Prices include all transloading and rail shipment charges (for Van
Hook delivery only) including rail fuel surcharges. Base Prices during the Term
of this Agreement shall be as follows:


Delivery Type
Price per Ton
DAT Van Hook, ND Transload Facility*
$***
FCA Oakdale, WI Mining Facility**
$***
FCA Byron, WI Transload Facility**
$***



*    The rail shipment charges for this shipment are subject to adjustments set
forth in Section 3 below. Notwithstanding anything to the contrary contained
herein, Smart Sand may, in its sole discretion, satisfy any order of Products by
providing Products that are already located at the Van Hook, ND facility, in
accordance with the pricing terms set forth above.


**    The pricing for these Products does not include rail and shipping costs,
transloading charges, railcar fees, and other transportation fees, including,
without limitation, demurrage charges, diversion charges, and insurance costs.
Buyer shall be solely responsible for such costs, fees and charges and in the
event Smart Sand pays such costs, fees, or charges Buyer shall reimburse Smart
Sand. Buyer may issue a purchase order for the shipments hereunder that include
additional rail and other charges. Buyer and Smart Sand agree that the purchase
order will consist of a single line item that is inclusive of all such charges,
including Product Pricing. However, all demurrage, diversion, detention, and
other related accessorial charges shall be invoiced separately by Smart Sand
after such charges are incurred, and such charges shall not be subject to the
setoff rights in Section 1.10 of the Agreement.


2)    Quarterly natural gas surcharges adjustments, starting on the Execution
Date, with details below:


Natural Gas Surcharge: A Natural Gas Surcharge will be applied if the Average
Natural Gas Price (ANGP) as listed on www.eia.gov/dnav/ng/hist/rngwhhdm.htm for
the preceding calendar quarter is above the Bench Mark, set at $*** per MMBTU,
and shall be adjusted at the end of each calendar quarter for the duration of
the Agreement. A surcharge of $*** per ton for every $*** per MMBTU increase in
the ANGP for the preceding calendar quarter will apply in addition to the Base
Price for all Products. For increases of less than $*** per ton, the surcharge
will be prorated, i.e., if the ANGP for a prior quarter averages $*** per MMBTU,
the surcharge will be $*** per ton for the following quarter.
As an example, if the ANGP for January, February and March is $***, then $***
will be added to the applicable Base Price for April, May and June.
Additionally, if the ANGP for April, May and June is $*** or less, than $***
will be added to the Base Price for July, August and September.







--------------------------------------------------------------------------------









3)    Rail Charges:


(A)
In the event that Buyer requests additional Product out of Van Hook that was not
part of a Purchase Order provided in accordance with Section 1.3 and such
request requires a manifest shipment by Smart Sand, Smart Sand must obtain
Buyer’s advance approval in writing for any associated costs. Buyer shall not be
obligated to pay for any costs that are not approved in advance in writing by
Buyer.



(B)
The Base Price for delivery to Van Hook, ND includes the all the rail charges
and fees currently assessed by Smart Sand’s rail carrier for the shipment of
Products (the “Base Rail Charge”). If the rail charge paid by Smart Sand to the
rail carrier in connection with the shipment of Products hereunder changes the
Base Rail Charge (such charge, the “New Rail Charge”), then the Base Price shall
be adjusted by an amount equal to the difference between the New Rail Charge per
ton and the Base Rail Charge per ton. Smart Sand must notify Buyer in writing
*** in advance of any changes to contracted base rates with a Class I rail
company. Smart Sand expressly acknowledges and agrees that pricing rates in
Appendix A will be modified in accordance with the revised rail base rate and
will apply to orders placed *** after Smart Sand notifies Buyer in advance in
writing.



(C)
If Buyer disputes in good faith Smart Sand’s determination of whether the Base
Price should be increased due to a New Rail Charge, or the amount of any such
increase, Buyer may request that the determination be referred to a nationally
recognized public accounting firm that is not then providing audit, tax or other
services to either party. The parties shall promptly agree in good faith upon
the identity of such accounting firm. Smart Sand shall provide the accounting
firm with all relevant information regarding rail charges assessed by Smart
Sand’s rail carrier for the shipment of Products, which shall be confidential
and shall not be shared with Buyer or any third party. Buyer shall provide the
accounting firm with the relevant information about its Product purchases. After
reviewing such information, the accounting firm shall render its determination
of whether Smart Sand may increase the Base Price and if so, what the
appropriate change shall be. Such accounting firm’s determination shall be
conclusive, absent manifest error. The parties shall share equally the cost of
the accounting firm’s services.








--------------------------------------------------------------------------------







APPENDIX B


Product Mix Parameters




Buyer acknowledges the need for a balanced Product sales mix output from Smart
Sand’s facilities. The following product mix shall apply commencing on the
Execution Date:


Product Category
Monthly Volumes (Tons)*
***
***
***
***
Total
100%



*The individual mesh sizes within each category shall be split on a *** basis,
and the individual mesh sizes shall be allocated to such *** split in the
discretion of Buyer. The assignment of individual mesh sizes to each component
of the *** split may be adjusted on a monthly basis. For example, in Month 1 the
allocation may be ***, and in Month 2, the allocation may be ***. The foregoing
may be adjusted at Buyers request and subject to availability as determined by
Smart Sand in its sole discretion, on a case-by-case basis upon the written
consent of Smart Sand. Notwithstanding the foregoing, Buyer may order up to ***
but in no event may Buyer order more than ***.















--------------------------------------------------------------------------------






APPENDIX C


Specifications


Oakdale, Wisconsin (except as set forth below)




 
 
Turbidity (NTU)
***
Kumbein Shape Factors:
 
Roundness
***
Sphericity
***
Clusters (%)
***
Sieve Analysis:
 
<0.1% of sample larger than first specified sieve size
 
                                          % In Size –***
***
                                          % In Size –*** 
***
                                          % In Size –*** 
***
                                          % In Size –*** 
***
Sieve Analysis (conducted by Buyer at Van Hook terminal):
 
<0.1% of sample larger than first specified sieve size
 
                                          % In Size –***
***
                                          % In Size –***
***
                                          % In Size –***
***
                                          % In Size –***
***
<1.0% in pan
 
Solubility in 12/3 HCL/HF for 0.5 HR
@150oF (% Weight Loss)
***












--------------------------------------------------------------------------------






APPENDIX D


Testing Procedures


This schedule provides an explanation of how Smart Sand will test its Products
to confirm that they are compliant with the Specifications set forth in Appendix
C. All testing shall be conducted during periods when Smart Sand’s Oakdale
facility is operational and not during down time. Testing shall be conducted on
sand samples taken from the transfer area that leads to Smart Sand’s storage
silo(s).


The testing to be performed and its frequency, shall be as follows:


1. ***
 
2. ***


3. ***


4. ***




In addition, Smart Sand will test and provide a sieve analysis of every rail car
and send a COA for each car with the corresponding invoice.







--------------------------------------------------------------------------------





SCHEDULE 1


Initial Forecast


[see attached]



